ITEMID: 001-23704
LANGUAGEISOCODE: ENG
RESPONDENT: LVA
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: GRIŠANKOVA AND GRIŠANKOVS v. LATVIA [Extracts]
IMPORTANCE: 1
CONCLUSION: Inadmissible
TEXT: The applicants, born in 1959 and 1988 respectively, are a mother and her son. They are Latvian citizens of Russian origin, and live in Riga (Latvia).
The facts of the case, as submitted by the parties, may be summarised as follows.
The second applicant has been studying at secondary school no. 30 in Riga since 1995. It is a state school, maintained by the Riga municipal council and providing both compulsory primary education (first to ninth year) and secondary education (tenth to twelfth year). The language of instruction in this school is Russian.
On 29 October 1998, Parliament (Saeima) adopted an Education Act (see below). Section 9(1) of this Act provides that the language of instruction in state schools is the official language, namely Latvian. Section 9(3) of the transitional provisions of the Act establishes 1 September 2004 as the date on which pupils in the tenth year (i.e. the first year of secondary school) of state schools must begin using Latvian as the sole language of instruction. Section 50(3) of the afore-mentioned Act prohibits the employment as state school teachers of persons whose knowledge of Latvian is beneath the advanced level required by the regulations in force.
The relevant Articles of the Latvian Constitution (Satversme) provide:
Article 4
“The Latvian language is the official language in the Republic of Latvia ...”.
Article 85
“In Latvia, there shall be a Constitutional Court [Satversmes tiesa], which, within the limits of its jurisdiction as provided for by law, shall review cases concerning the compliance of laws with the Constitution, as well as other matters regarding which jurisdiction is conferred upon it by law. The Constitutional Court shall have the right to declare laws or other enactments or parts thereof invalid...”
Article 112
“Everyone has the right to education. The State shall ensure that everyone may receive primary and secondary education without charge. Primary education shall be compulsory.”
Article 114
“Persons belonging to ethnic minorities shall have the right to preserve and develop their language and their ethnic and cultural identity.”
The relevant provisions of the Education Act of 29 October 1998 (Izglītības likums) are worded as follows:
Section 9
“1. In educational establishments maintained by the State and local authorities, instruction shall be provided in the official language.
2o Instruction may be dispensed in another language:
(1) in private educational establishments;
(2) in establishments maintained by the State and local authorities which have introduced curricula for national minorities. In the context of these curricula, the Ministry of Education and Science shall decide which subjects must be taught in the official language; and
(3) in the other educational establishments provided for by law.
3. In order to attain the primary or secondary standard of education, all pupils shall learn the official language and sit examinations to verify their knowledge of this language, in accordance with the procedures defined by the Ministry of Education and Science...”
Section 50
“The following may not work as teachers: ...
(3) in educational establishments maintained by the State or local authorities – persons not in possession of a document issued in accordance with the procedures determined by the Council of Ministers certifying that they have attained an advanced level in the official language, with the exception of teachers in higher educational establishments who are foreign nationals or stateless persons participating in educational programmes set up on the basis of an international agreement, and teachers employed by educational establishments set up by foreign States, or by departments attached to such establishments...”
Transitional provisions
“9. Section 9(1) and 9(2)(2) of the present Act shall enter into force in a phased manner:
(1) 1 September 1999 – in higher educational establishments;
(2) 1 September 1999 – schools maintained by the State or local authorities which provide instruction in another language shall begin to implement curricula for national minorities or to introduce instruction in the official language;
3) 1 September 2004 – [pupils in] the tenth year of general secondary schools maintained by the State or local authorities, and [pupils in] the first year of vocational education establishments maintained by the State or local authorities, shall commence their studies in the official language alone”.
The relevant provisions of the Constitutional Court Act of 5 June 1996 (Satversmes tiesas likums) are worded as follows:
Section 19-2
(added by the Law of 30 November 2000, in force since 1 July 2001)
“1. Any person who considers that a legislative provision which is not in compliance with a provision having superior legal force has infringed his or her fundamental rights under the Constitution may lodge a constitutional appeal with the Constitutional Court [konstitucionālā sūdzība].
2. A constitutional appeal may be lodged only after exhaustion of all the possibilities for securing protection of such rights through ordinary legal remedies (appeal to a higher authority, appeal or application to a court of general jurisdiction etc.) or where such remedies do not exist.
3. Where examination of a constitutional appeal is in the public interest or where legal protection of the rights in question via ordinary remedies does not enable the appellant to avoid substantial damage, the Constitutional Court may decide to examine the application even before all other domestic remedies have been exhausted. The institution of proceedings before the Constitutional Court shall preclude examination of the civil, criminal or administrative case by the court of general jurisdiction until such time as the Constitutional Court’s judgment has been delivered.
4. A constitutional appeal may be lodged within six months of the date on which the decision of the highest instance becomes final.
5. The submission of a constitutional appeal shall not suspend the execution of a judicial decision, except in cases where the Constitutional Court decides otherwise.
6. In addition to its substance, as required by Article 18 of the present Act, a constitutional appeal must contain submissions concerning:
(1) the violation of the appellant’s fundamental constitutional rights; and
(2) exhaustion of all other ordinary remedies or the fact that no such remedies exist.
7. The following information must be appended to a constitutional appeal:
(1) the explanations and documentation required to establish the facts of the case;
(2) documents certifying that, where they exist, all ordinary remedies have been exhausted.”
Section 32
“1. The judgment of the Constitutional Court shall be final. It shall come into legal effect at the time of delivery.
2. The judgment of the Constitutional Court shall be binding on all State and municipal institutions and authorities, including the courts, and also on natural persons and legal entities.
3. Any legal provision or act which the Constitutional Court has found incompatible with the legal provision having superior legal force shall be considered invalid from the date of publication of the Constitutional Court’s judgment, unless the Constitutional Court rules otherwise ...”
According to official statistics, the Constitutional Court delivered thirteen judgments during the period from 1 July 2001 to 1 December 2002 on the basis of constitutional appeals lodged by individuals. In nine of these thirteen cases, it ruled that the statutory provisions or legislation in issue were incompatible with those having superior legal force and declared them fully or partially void.
